


Exhibit 10.1












 






AGREEMENT OF LIMITED PARTNERSHIP
OF
UDR LIGHTHOUSE DOWNREIT L.P.
Dated as of October 5, 2015












--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
Page
 
ARTICLE I


 
DEFINED TERMS
2


1.01


 
Defined Terms
2


ARTICLE II


 
PARTNERSHIP FORMATION AND IDENTIFICATION
10


2.01


 
Formation
10


2.02


 
Name, Office and Registered Agent
10


2.03


 
Partners
11


2.04


 
Term and Dissolution
11


2.05


 
Filing of Certificate and Perfection of Limited Partnership
12


2.06


 
Certificates Describing Partnership Units
12


ARTICLE III


 
BUSINESS OF THE PARTNERSHIP
12


3.01


 
Business of the Partnership
12


ARTICLE IV


 
CAPITAL CONTRIBUTIONS AND ACCOUNTS
13


4.01


 
Capital Contributions
13


4.02


 
Additional Capital Contributions and Issuances of Additional Partnership
Interests
13


4.03


 
Loans to the Partnership
14


4.04


 
Capital Accounts
15


4.05


 
Percentage Interests
15


4.06


 
No Interest on Contributions
15


4.07


 
Return of Capital Contributions
15


4.08


 
No Third Party Beneficiary
16


ARTICLE V


 
ALLOCATIONS AND DISTRIBUTIONS
16


5.01


 
Allocation of Current Profit and Residual Profit and Loss
16


5.02


 
Distribution of Cash
19


5.03


 
REIT Distribution Requirements
21


5.04


 
No Right to Distributions in Kind
22


5.05


 
Limitations on Return of Capital Contributions
22


5.06


 
Distributions Upon Liquidation
22


5.07


 
Substantial Economic Effect
23


5.08


 
Restriction on Distributions to UDR Partners
23


ARTICLE VI


 
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
23




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

 
 
Page
 
6.01


 
Management of the Partnership
23


6.02


 
Delegation of Authority
26


6.03


 
Indemnification and Exculpation of Indemnitees
26


6.04


 
Liability of the General Partner
28


6.05


 
Partnership Expenses
29


6.06


 
Outside Activities
29


6.07


 
Employment or Retention of Affiliates
29


6.08


 
Title to Partnership Assets
30


ARTICLE VII


 
CHANGES IN GENERAL PARTNER AND THE COMPANY
30


7.01


 
Transfer of a General Partner’s Partnership Interest; Transactions Involving the
Company
30


7.02


 
Admission of a Substitute or Additional General Partner
32


7.03


 
Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner
32


7.04


 
Removal of a General Partner
33


ARTICLE VIII


 
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
34


8.01


 
Management of the Partnership
34


8.02


 
Power of Attorney
34


8.03


 
Limitation on Liability of Limited Partners
34


8.04


 
Ownership by Limited Partner of Corporate General Partner or Affiliate
34


8.05


 
Redemption Right
34


8.06


 
Requirement that REIT Shares be Publicly Traded; Securities Act Registration of
REIT Shares
38


ARTICLE IX


 
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
39


9.01


 
Purchase for Investment
39


9.02


 
Restrictions on Transfer of Limited Partnership Interests
39


9.03


 
Admission of Substitute Limited Partner
40


9.04


 
Rights of Assignees of Partnership Interests
42


9.05


 
Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner
42


9.06


 
Joint Ownership of Interests
42




ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

 
 
Page
 
ARTICLE X


 
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
43


10.01


 
Books and Records
43


10.02


 
Custody of Partnership Funds; Bank Accounts
43


10.03


 
Fiscal and Taxable Year
43


10.04


 
Annual Tax Information and Report
43


10.05


 
Tax Matters Partner; Tax Elections; Special Basis Adjustments
43


10.06


 
Reports to Limited Partners
44


ARTICLE XI


 
AMENDMENT OF AGREEMENT; MERGER; NOTICE
45


11.01


 
Amendment of Agreement; Merger
45


11.02


 
Notice to Limited Partners
45


ARTICLE XII


 
GENERAL PROVISIONS
46


12.01


 
Notices
46


12.02


 
Survival of Rights
46


12.03


 
Additional Documents
46


12.04


 
Severability
46


12.05


 
Entire Agreement
46


12.06


 
Rules of Construction
46


12.07


 
Headings
46


12.08


 
Counterparts
46


12.09


 
Governing Law
46






iii

--------------------------------------------------------------------------------






 
 
AGREEMENT OF LIMITED PARTNERSHIP
OF
UDR LIGHTHOUSE DOWNREIT L.P.
Dated as of October 5, 2015
THIS AGREEMENT OF LIMITED PARTNERSHIP (this “Agreement”) is made as of this 5th
day of October, 2015, between UDR, Inc., a Maryland corporation, as the general
partner and a limited partner, United Dominion Realty, L.P., a Delaware limited
partnership, as a limited partner, UDR Texas Properties LLC, a Delaware limited
liability company, as a limited partner, and the other limited partners from
time to time party hereto.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:








--------------------------------------------------------------------------------




ARTICLE I


DEFINED TERMS


1.01     Defined Terms. The following defined terms used in this Agreement shall
have the meanings specified below:


“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
“Additional Funds” is defined in Section 4.03.
“Additional Limited Partner” means a Person admitted to this Partnership as a
Limited Partner pursuant to Section 4.02.
“Affiliate” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner or trustee of such Person or any Person controlling,
controlled by or under common control with such Person (excluding trustees and
persons serving in similar capacities who are not otherwise an Affiliate of such
Person). For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities or
partnership interests or otherwise.
“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The name and address of each Partner, number of Partnership
Units issued to such Partner, and the Agreed Value of such Partner’s non-cash
Capital Contributions as of the date of contribution thereof is set forth on
Exhibit A.
“Agreement” means this Agreement of Limited Partnership, as amended from time to
time.
“Aggregate Unpaid Dividend Equivalent Amount” means, with respect to any
Partner, an amount determined as of any date equal to the cumulative amount of
any shortfall in paying the full Dividend Equivalent Amount to such Partner
pursuant to Section 5.02(a)(iii) or Section 5.02(a)(iv) during any period prior
to the Current Period beginning on the date on which Partnership Units are
issued to Outside Partners under the Contribution Agreement.
“Available Cash” means, for any period, the excess, if any, of (i) the cash
receipts of the Partnership or any of its Subsidiaries (other than Capital
Receipts), including amounts withdrawn from reserves, over (ii) the
disbursements of cash by the Partnership and its Subsidiaries (other than
distributions to Partners and amounts paid with Capital Receipts), including
amounts

2

--------------------------------------------------------------------------------




deposited in reserves. Available Cash for any period shall be determined by the
General Partner in its reasonable discretion.
“Capital Account” is defined in Section 4.04.
“Capital Contribution” means the total amount of capital contributed to the
Partnership by each Partner. Any reference to the Capital Contribution of a
Partner shall include the Capital Contribution made by a predecessor holder of
the Partnership Interest of such Partner. The paid‑in Capital Contribution shall
mean the cash amount or the Agreed Value of other assets actually contributed by
each Partner to the capital of the Partnership.
“Capital Receipts” means cash receipts of the Partnership or any of its
Subsidiaries from the sale, exchange or other disposition of any assets of the
Partnership or any Subsidiary thereof, including the issuance of any equity
interest by the Partnership or any Subsidiary thereof, or from the incurrence of
any Indebtedness by the Partnership or any Subsidiary thereof.
“Cash Amount” means an amount of cash per Partnership Unit equal to the Value of
the REIT Shares Amount on the date of receipt by the General Partner of a Notice
of Redemption; provided that, if, during the Restricted Period, the General
Partner is not entitled to satisfy the exercise of the Redemption Right by
delivery of REIT Shares pursuant to Section 8.06, the Cash Amount will equal
(i) if there ceased to be Publicly Traded REIT Shares as a result of a
Transaction in which the holders of the Common Stock received cash and other
property, the sum of the highest amount of cash and the fair market value of
other property (determined in good faith by the General Partner) received by the
holder of one REIT Share in such Transaction, but only if the Specified
Redemption Date with respect to such Partnership Unit is a date that occurs
within six (6) months following the date on which the Transaction has been
consummated; or (ii) in all other circumstances, the Value of one Partnership
Unit.
“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-or-attorney granted to the
General Partner in Section 8.02) and filed for recording in the appropriate
public offices within the State of Delaware or such other jurisdiction to
perfect or maintain the Partnership as a limited partnership, to effect the
admission, withdrawal, or substitution of any Partner of the Partnership, or to
protect the limited liability of the Limited Partners as limited partners under
the laws of the State of Delaware or such other jurisdiction.
“Charter” means the Articles of Incorporation of the Company, as amended from
time to time.
“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“Commission” means the Securities and Exchange Commission.
“Company” means UDR, Inc., a Maryland corporation.

3

--------------------------------------------------------------------------------




“Contribution Agreement” means the Contribution Agreement dated as of June 22,
2015, by and among the United Dominion Realty, L.P., the Company, Home
Properties, L.P., and LSREF4 Lighthouse Acquisitions, LLC.
“Conversion Factor” means 1.0, as adjusted pursuant to Section 8.05(f).
“Current Period” means as of any date the calendar quarter ended most recently
prior to such date.
“Current Profit” is defined in Section 5.01(h).
“Dividend Equivalent” for any calendar quarter as to any Partner means the
amount of distributions such Partner would have received for the quarter from
REIT Shares if such Partner owned the number of REIT Shares equal to the product
to such Partner’s Partnership Units and the Conversion Factor for the
Partnership Record Date pertaining to such quarter; provided, however, that for
purposes of determining any Partner’s Dividend Equivalent for any period for
which the General Partner Entity pays a dividend with respect to REIT Shares in
which holders of REIT Shares have an option to elect to receive such dividend in
cash or additional REIT Shares (other than pursuant to a dividend reinvestment
program), the amount of distributions such Partner shall be deemed to have
received with respect to such dividend (if such Partner owned the specified
number of REIT Shares) shall be equal to the product of (i) the specified number
of REIT Shares deemed to be owned by such Partner, and (ii) the quotient
obtained by dividing (a) the aggregate amount of cash paid by the General
Partner Entity in such dividend to all holders of REIT Shares, by (b) the
aggregate number of REIT Shares outstanding as of the close of business on the
record date for such dividend, and the Conversion Factor shall be adjusted in
connection with such dividend in the manner provided in Section 8.05(f).
“Event of Bankruptcy” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
“Family Member” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption), brothers,
sisters and inter vivos or testamentary trusts of which only such Person and his
spouse, ancestors, descendants (whether by blood or by adoption), brothers and
sisters are beneficiaries.
“GAAP” means generally accepted accounting principles in the United States of
America that are applicable to the circumstances as of the date of
determination.

4

--------------------------------------------------------------------------------




“General Partner” means the Company and any Person who becomes a substitute or
additional General Partner as provided herein, and any of their successors as
General Partner. At any time at which the Partnership has two or more General
Partners, all such General Partners shall designate one of such General Partners
as managing General Partner and may from time to time designate a successor
managing General Partner and, unless the context otherwise requires, references
to the General Partner shall mean the General Partner at the time so designated
as managing General Partner.
“General Partner Entity” means the General Partner; provided that if (i) the
common shares (or other comparable equity interests) of the General Partner are
at any time not Publicly Traded and (ii) the common shares (or other comparable
equity interests) of an entity that owns, directly or indirectly, fifty percent
(50%) or more of the common shares (or other comparable equity interests) of the
General Partner are Publicly Traded, the term “General Partner Entity” shall
refer to such entity whose common shares of beneficial interest (or other
comparable equity securities) are Publicly Traded. If both requirements set
forth in clauses (i) and (ii) above are not satisfied, then the term “General
Partner Entity” shall mean the General Partner.
“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest.
“Gross Asset Value” means, as of any date of determination, the aggregate value
that would be ascribed to all of the assets of the Partnership and its
Subsidiaries (assuming that such assets were treated as assets of the Company
and its consolidated subsidiaries) determined by the General Partner from time
to time in its good faith discretion using principles and methodology comparable
to those used by it in connection with its valuation of the assets of the
Company and its subsidiaries.
“Indebtedness” means, as to any Person as of any date of determination, all of
the following (without duplication): (a) all obligations of such Person in
respect of money borrowed or the deferred purchase price of property or services
(other than trade debt incurred in the ordinary course of business); (b) all
obligations of such Person (other than trade debt incurred in the ordinary
course of business), whether or not for money borrowed (i) represented by notes
payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or (iii)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or services rendered; (c) lease obligations of such Person
that are required to be capitalized and reported as a liability under GAAP; (d)
all Indebtedness of other Persons that such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy, and other similar exceptions to
non-recourse liability); and (e) all Indebtedness of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation.

5

--------------------------------------------------------------------------------




“Indemnitee” means (i) any Person made a party to a proceeding by reason of such
Person’s status as the General Partner or a director, officer or employee of the
Partnership or the General Partner, and (ii) such other Persons (including
Affiliates of the General Partner or the Partnership) as the General Partner may
designate from time to time, in its sole and absolute discretion.
“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute or Additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.
“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.
“Limited Transferee” shall mean, (i) in the case of a Limited Partner which is a
partnership, limited liability company, joint venture, corporation or other
business entity, its partners, owners, shareholders or affiliates thereof, as
the case may be, or the Persons owning the beneficial interests in any of its
partners, owners or shareholders or affiliates thereof or (ii) a charitable
organization.
“Minimum Limited Partnership Interest” means the lesser of (i) 1% or (ii) if the
total Capital Contributions to the Partnership exceed $50 million, 1% divided by
the ratio of the total Capital Contributions to the Partnership to $50 million;
provided, however, that the Minimum Limited Partnership Interest shall not be
less than 0.2% at any time.
“Net Asset Value Ratio” means, as of any date of determination, an amount equal
to (i)(A)the Gross Asset Value of the Partnership and its Subsidiaries as of
such date minus (B) the sum of (I) the aggregate principal balance of all
outstanding Indebtedness of the Partnership and its Subsidiaries as of such
date, plus (II) the aggregate liquidation preference of all Partnership
Interests issued by the Partnership that have a preference over the Partnership
Units issued to the Outside Partners under the Contribution Agreement, plus
(III) the aggregate liquidation preference of all equity interests issued by any
Subsidiary of the Partnership that have a preference over the interests in such
Subsidiary held by the Partnership (directly or indirectly), divided by (ii)(A)
if the Redemption Right at such time could be satisfied by delivery of REIT
Shares, the aggregate Value, as of such date, of the number of REIT Shares for
which all outstanding Partnership Units held by Limited Partners, excluding any
Partnership Units held by a Limited Partner that is a UDR Partner, could then be
redeemed, or (B) if the Redemption Right at such time could not be satisfied by
delivery of REIT Shares, the aggregate Value of all outstanding Partnership
Units held by Limited Partners, excluding any Partnership Units held by a
Limited Partner that is a UDR Partner.
“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.

6

--------------------------------------------------------------------------------




“NYSE” means the New York Stock Exchange and includes any other national
securities exchange on which the REIT Shares are listed at the determination
date.
“Offer” is defined in Section 7.01(c).
“Outside Partner” means any Partner other than a UDR Partner.
“Partner” means any General Partner or Limited Partner.
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
“Partnership” means UDR Lighthouse DownREIT L.P., a Delaware limited
partnership.
“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.
“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(d). In accordance with Regulations Section 1.704-2(d), the amount of
Partnership Minimum Gain is determined by first computing, for each Partnership
nonrecourse liability, any gain the Partnership would realize if it disposed of
the property subject to that liability for no consideration other than full
satisfaction of the liability, and then aggregating the separately computed
gains. A Partner’s share of Partnership Minimum Gain shall be determined in
accordance with Regulations Section 1.704-2(g)(l).
“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02, which record date
shall be the same as the REIT Record Date.
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. The allocation of Partnership Units
among the Partners shall be as set forth on Exhibit A, as may be amended from
time to time.
“Percentage Interest” means at any time the percentage ownership interest in the
Partnership of each Partner, as determined by dividing the Partnership Units
owned by such Partner by the total number of Partnership Units outstanding at
such time. The Percentage Interest of each Partner shall be as set forth on
Exhibit A, as may be amended from time to time.
“Percentage Interest Adjustment Date” means the effective date of an adjustment
of the Partners’ Percentage Interests pursuant to Section 4.05.
“Person” means any individual, partnership, corporation, joint venture, trust or
other entity.

7

--------------------------------------------------------------------------------




“Property” means any apartment property or other investment in which the
Partnership holds an ownership interest.
“Publicly Traded” means listed or admitted to trading on the NYSE, the NASDAQ
Stock Market, any nationally or internationally recognized stock exchange or any
successor to any of the foregoing.
“Redeeming Partner” is defined in Section 8.05(a).
“Redemption Right” is defined in Section 8.05(a).
“Regulations” means the Federal Income Tax Regulations issued under the Code, as
amended and as hereafter amended from time to time. Reference to any particular
provision of the Regulations shall mean that provision of the Regulations on the
date hereof and any successor provision of the Regulations.
“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.
“REIT Expenses” means (i) costs and expenses relating to the continuity of
existence of the Company and its Subsidiaries (all such entities shall, for
purposes of this section, be included within the definition of Company),
including, without limitation, taxes, fees and assessments associated therewith
and any costs, expenses or fees payable to any director, officer or employee of
the Company (including, without limitation, any costs of indemnification),
(ii) costs and expenses relating to any offer or registration of REIT Shares or
other securities by the Company and all statements, reports, fees and expenses
incidental thereto, including, without limitation, underwriting discounts and
selling commissions applicable to any such offer of securities and any costs and
expenses associated with any claims made by any holders of such securities or
any underwriters or placement agents thereof, (iii) costs and expenses incurred
in connection with the repurchase of any securities by the Company, (iv) costs
and expenses associated with the preparation and filing of any periodic or other
reports and communications by the Company under federal, state or local laws or
regulations, including filings with the Commission, (v) costs and expenses
associated with compliance by the Company with laws, rules and regulations
promulgated by any regulatory body, including the Commission and any securities
exchange, (vi) costs and expenses associated with any 401(k) plan, incentive
plan, bonus plan or other plan providing for compensation for the employees of
the Company, (vii) costs and expenses incurred by the Company relating to any
issuance or redemption of Partnership Interests, and (viii) all other operating
or administrative costs incurred by the Company in connection with the ordinary
course of the Company’s or the Partnership’s business (including the business of
any Subsidiary thereof).
“REIT Record Date” means the record date established by the General Partner for
a distribution to the holders of the REIT Shares.
“REIT Share” means (i) for so long as the Company’s common stock is Publicly
Traded, a share of common stock of the Company, $.01 par value per share; and
(ii) if the Company engages in a Transaction and its common stock ceases to be
publicly traded but

8

--------------------------------------------------------------------------------




another real estate investment trust whose common stock is Publicly Traded
becomes a General Partner Entity, a share of the common stock of such real
estate investment trust.
“REIT Shares Amount” shall mean a whole number of REIT Shares equal to the
product of the number of Partnership Units offered for redemption by a Redeeming
Partner, multiplied by the Conversion Factor as adjusted to and including the
Specified Redemption Date plus cash in lieu of any fractional REIT Shares based
on the Value of a REIT Share as of the date of receipt by the General Partner of
a Notice of Redemption; provided that in the event the Company issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Redemption Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount of
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights.
“Residual Loss” is defined in Section 5.01(h).
“Residual Profit” is defined in Section 5.01(h).
“Restricted Period” shall mean the period commencing on the date Partnership
Units are issued to Outside Partners under the Contribution Agreement and ending
on the date which is six (6) months after the earlier to occur of (i) the tenth
anniversary thereof or (ii) the date on which the “Restricted Period” (as such
term is defined in the Tax Protection Agreement referenced in the Contribution
Agreement, in each case as amended from time to time) terminates as to all
“CIPs” as defined in such Tax Protection Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Service” means the Internal Revenue Service.
“Specified Redemption Date” means (i) with respect to Partnership Units to be
redeemed for a Cash Amount, the first Business Day of the month that is at least
20 business days after the receipt by the General Partner of the Notice of
Redemption, as the same may be extended pursuant to Section 8.05(d) and
(ii) with respect to Partnership Units to be redeemed for a REIT Shares Amount,
the fifth Business Day following the date of the General Partner’s notice of its
election to purchase such Partnership Units pursuant to Section 8.05(b).
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities
(including general partners’ interests) or (ii) the outstanding equity interests
is owned, directly or indirectly, by such Person.
“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03.
“Transaction” is defined in Section 7.01(c).
“Transfer” is defined in Section 9.02(a).

9

--------------------------------------------------------------------------------




“UDR Partner” means the Company and any Partner that is an Affiliate of the
Company.
“Unit Purchasing UDR Partner” means any UDR Partner that has acquired
Partnership Units through the purchase thereof from a Partner that is not a UDR
Partner, to the extent of such Partnership Units held by it.
“Value” means, with respect to any security, the average of the daily market
price of such security for the twenty (20) consecutive trading days immediately
preceding the date of such valuation. The market price for each such trading day
shall be: (i) if such security is listed or admitted to trading on any
securities exchange or The Nasdaq National Market, the closing price, regular
way, on such day or, if no sale takes place on such day, the average of the
closing bid and asked prices on such day, (ii) if such security is not listed or
admitted to trading on any securities exchange or The Nasdaq National Market,
the last reported sale price on such day or, if no sale takes place on such day,
the average of the closing bid and asked prices on such day, as reported by a
recognized quotation source designated by the Company, or (iii) if such security
is not listed or admitted to trading on any securities exchange or The Nasdaq
National Market and no such last reported sale price or closing bid and asked
prices are available, the average of the reported high bid and low asked prices
on such day, as reported by a recognized quotation source designated by the
General Partner, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than twenty (20) days prior to the date in question) for which
prices have been so reported; provided, that if there are no bid and asked
prices reported during the twenty (20) days prior to the date in question or if
the security consists of Partnership Units during any period in which the REIT
Shares are not Publicly Traded, the value of such security shall be determined
by the General Partner acting in good faith on the basis of such quotations and
other information as it considers, in its reasonable judgment, appropriate. In
the event that any security includes any additional rights the value of which is
not included within such price, then the value of such rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate, and included in determining the “Value” of such security.
ARTICLE II


PARTNERSHIP FORMATION AND IDENTIFICATION
2.01    Formation. The Partnership was formed by filing a Certificate of Limited
Partnership with the Delaware Secretary of State on June 26, 2015.


2.02    Name, Office and Registered Agent. The name of the Partnership shall be
UDR Lighthouse DownREIT L.P. The specified office and place of business of the
Partnership shall be 1745 Shea Center Drive, Suite 200, Highlands Ranch,
Colorado 80129. The General Partner may at any time change the location of such
office, provided the General Partner gives notice to the Partners of any such
change. The name and address of the Partnership’s registered agent is The
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801,
County of New Castle. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on it as registered agent.


    

10

--------------------------------------------------------------------------------




2.03    Partners.


(a)The General Partner of the Partnership is the Company. Its principal place of
business shall be the same as that of the Partnership.


(b)The Limited Partners shall be those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.


2.04    Term and Dissolution.


(a)The term of the Partnership shall continue in full force and effect until the
Partnership is dissolved as provided by law or upon the first to occur of any of
the following events:


(i)The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death or withdrawal of a General Partner unless the Partnership is
continued pursuant to Section 2.04(c); provided, that if a General Partner is on
the date of such occurrence a partnership, the dissolution of such General
Partner as a result of the dissolution, death, withdrawal, removal or Event of
Bankruptcy of a partner in such partnership shall not be an event of dissolution
of the Partnership if the business of such General Partner is continued by the
remaining partner or partners, either alone or with additional partners, and
such General Partner and such partners comply with any other applicable
requirements of this Agreement;


(ii)The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives one or more obligations as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as all of such obligations are
paid or satisfied in full);


(iii)The redemption of all Limited Partnership Interests (other than any of such
interests held by the Company or any Subsidiary thereof); or


(iv)The election by the General Partner that the Partnership should be
dissolved, which election shall not be made prior to the expiration of the
Restricted Period.


(b)Upon dissolution of the Partnership (unless the Partnership is continued
pursuant to Section 2.04(c)) the General Partner (or its trustee, receiver,
successor or legal representative) shall amend or cancel the Certificate and
liquidate the Partnership’s assets and apply and distribute the proceeds thereof
in accordance with Section 5.06. Notwithstanding the foregoing, the liquidating
General Partner may either (i) defer liquidation of, or withhold from
distribution for a reasonable time, any assets of the Partnership (including
those necessary to satisfy the Partnership’s debts and obligations), or
(ii) distribute the assets to the Partners in kind.

11

--------------------------------------------------------------------------------




(c)Notwithstanding Section 2.04(a)(i), upon the occurrence of an Event of
Bankruptcy as to a General Partner or the dissolution, death or withdrawal of a
General Partner, the Limited Partners, within 90 days after such occurrence, may
elect to continue the Partnership for the balance of the term specified in
Section 2.04(a) by selecting, subject to Section 7.02 and any other provisions
of this Agreement, a substitute General Partner by consent of a majority in
interest of the Limited Partners. If the Limited Partners elect to continue the
Partnership and admit a substitute General Partner, the relationship with the
Partners and of any Person who has acquired an interest of a Partner in the
Partnership shall be governed by this Agreement.


(d)The General Partner shall provide written notice to the Limited Partners of
an anticipated liquidation and dissolution of the Partnership at least thirty
(30) days prior to the anticipated time at which such liquidation and
dissolution will occur, with the understanding that the Limited Partners shall
have the opportunity to exercise their rights of Redemption pursuant to Section
8.05 prior to such liquidation and dissolution, subject to the restrictions on
redemption set forth herein (other than Sections 8.05(c), (d), and (e)) and with
the Specified Redemption Date to be not later than the date on which the first
liquidating distribution would be made by the Partnership, notwithstanding any
other provision of this Agreement. Such notice shall include a notification to
the effect that a Limited Partner may receive an amount on the liquidation and
dissolution that is different, perhaps by a material amount, from the amount
that it would receive upon the Redemption of its Units pursuant to Section 8.05.


2.05    Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.


2.06    Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
number of Partnership Units owned and the Percentage Interest represented by
such Partnership Units as of the date of such certificate. Any such certificate
(i) shall be in form and substance as approved by the General Partner,
(ii) shall not be negotiable and (iii) shall bear the following legend:


This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Agreement of Limited Partnership of UDR Lighthouse DownREIT
L.P., as amended from time to time.
ARTICLE III
BUSINESS OF THE PARTNERSHIP


3.01    Business of the Partnership. The purpose and nature of the business to
be conducted by the Partnership is (i) to conduct any business that may be
lawfully conducted by a limited partnership organized pursuant to the Act,
provided, however, that such business shall be limited to and conducted in such
a manner as to permit the Company at all times to qualify as a

12

--------------------------------------------------------------------------------




REIT, unless the Company otherwise ceases to qualify as a REIT, (ii) to enter
into any partnership, joint venture or other similar arrangement to engage in
any of the foregoing or the ownership of interests in any entity engaged in any
of the foregoing and (iii) to do anything necessary or incidental to the
foregoing. In connection with the foregoing, and without limiting the Company’s
right in its sole and absolute discretion to cease qualifying as a REIT, the
Partners acknowledge that the Company’s current status as a REIT and the
avoidance of income and excise taxes on the Company inures to the benefit of all
the Partners and not solely to the Company. Notwithstanding the foregoing, the
Limited Partners acknowledge that the Company may terminate its status as a REIT
under the Code at any time to the full extent permitted by the Charter. Subject
to Article XI hereof, the General Partner shall also be empowered (but shall not
be required), at its sole option and election, to do any and all acts and things
necessary or prudent to ensure that the Partnership will not be classified as a
“publicly traded partnership” for purposes of Section 7704 of the Code.


ARTICLE IV


CAPITAL CONTRIBUTIONS AND ACCOUNTS


4.01    Capital Contributions. The General Partner and the Limited Partners have
contributed to the capital of the Partnership cash or property in an amount or
having an Agreed Value set forth opposite their names on Exhibit A, as amended
from time to time.


4.02    Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.02 or in Section 4.03, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The Partners, with the consent of the
General Partner, which consent may be withheld in its sole and absolute
discretion, may contribute additional capital to the Partnership, from time to
time, and receive additional Partnership Interests in respect thereof, in the
manner contemplated in this Section 4.02.


(a)Issuances of Additional Partnership Interests. The General Partner is hereby
authorized to cause the Partnership to issue such additional Partnership
Interests in the form of Partnership Units for any Partnership purpose at any
time or from time to time, to the Partners (including the General Partner) or to
other Persons for such consideration and on such terms and conditions as shall
be established by the General Partner in its sole and absolute discretion, all
without the approval of any Limited Partners. Any additional Partnership
Interests issued thereby may be issued in one or more classes, or one or more
series of any of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties, including
rights, powers and duties senior to Limited Partnership Interests, all as shall
be determined by the General Partner in its sole and absolute discretion and
without the approval of any Limited Partner, subject to Delaware law, including,
without limitation, (i) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (ii) the right of each such class or series of Partnership Interests
to share in Partnership distributions; and (iii) the rights of each such class
or series of Partnership Interests upon dissolution and liquidation of the
Partnership. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units for less than
fair market value (as determined in good faith by the General Partner) to any
Person

13

--------------------------------------------------------------------------------




other than the General Partner or an Affiliate of the General Partner, so long
as the General Partner concludes in good faith that such issuance is in the best
interests of the Company and the Partnership. Upon each issuance of Partnership
Units hereunder, the General Partner shall amend Exhibit A attached hereto to
reflect such issuance. Notwithstanding anything to the contrary contained in
this Section 4.02(a), additional Partnership Interests issued to the General
Partner or any Affiliate of the General Partner shall be in the same class and
have the same rights as the Partnership Units issued to the UDR Partners
pursuant to the Contribution Agreement and no Subsidiary of the Partnership
shall issue any equity interest to the General Partner or any Affiliate of the
General Partner (other than the Partnership).


(b)Certain Deemed Contributions of Proceeds of Issuance of Company Securities.
If (i) the Company issues securities and contributes some or all the proceeds
raised in connection with such issuance to the Partnership and (ii) the proceeds
actually received and contributed by the Company to the Partnership are less
than the Partnership’s share (as determined by the General Partner, in its sole
and absolute discretion) of the gross proceeds of such issuance as a result of
any underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the Company shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the Partnership’s
share of the gross proceeds of such issuance that are contributed to the
Partnership and the Partnership shall be deemed simultaneously to have paid such
offering expenses in connection with the issuance of additional Partnership
Units to the Company for such Capital Contributions pursuant to Section 4.02(a).
In any case in which the Company contributes less than all of the proceeds of
such issuance to the Partnership, it shall be deemed to have contributed the
gross proceeds of issuance of the number of units of the issued security (or the
number of dollars of principal in the case of debt securities) equal to the
quotient of the division of the amount of proceeds contributed by the net
proceeds per unit (or per dollar), and the Partnership shall be deemed to have
paid offering expenses equal to the product of such number of units (or dollars)
times the per unit (or per dollar) offering expenses.


(c)Minimum Limited Partnership Interest. In the event that either a redemption
pursuant to Section 8.05 or additional Capital Contributions by the General
Partner and any UDR Partners would result in the Limited Partners (other than
the UDR Partners), in the aggregate, owning less than the Minimum Limited
Partnership Interest, the General Partner and the Limited Partners (other than
the UDR Partners) shall form another partnership and contribute sufficient
Limited Partnership Interests together with such other Limited Partners so that
the Limited Partners (other than the UDR Partners), in the aggregate, own at
least the Minimum Limited Partnership Interest.


4.03    Loans to the Partnership. If the General Partner determines that it is
in the best interests of the Company and the Partnership to provide for
additional Partnership funds (“Additional Funds”) for any Partnership purpose,
the General Partner may (i) cause the Partnership to obtain such funds from
outside borrowings or (ii) elect to have the Company or a Subsidiary or
Subsidiaries of the Company loan such Additional Funds to the Partnership. The
loans to the Partnership shall be in exchange for such consideration and on such
terms and conditions as shall be established by the General Partner in its sole
and absolute discretion, all without the approval of any Limited Partners.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue debt securities for less than fair

14

--------------------------------------------------------------------------------




market value (as determined in good faith by the General Partner) to any Person
other than the General Partner or an Affiliate of the General Partner, so long
as the General Partner concludes in good faith that such issuance is in the best
interests of the Company and the Partnership.


4.04    Capital Accounts. A separate capital account (a “Capital Account”) shall
be established and maintained for each Partner in accordance with Regulations
Section 1.704-l(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, or (iii) the Partnership is liquidated within the meaning of
Regulation Section 1.704-1(b)(2)(ii)(g), the General Partner shall revalue the
property of the Partnership to its fair market value (as determined by the
General Partner, in its sole and absolute discretion, and taking into account
Section 7701(g) of the Code) in accordance with Regulations Section
1.704-1(b)(2)(iv)(f). When the Partnership’s property is revalued by the General
Partner, the Capital Accounts of the Partners shall be adjusted in accordance
with Regulations Sections 1.704-l(b)(2)(iv)(f) and (g), which generally require
such Capital Accounts to be adjusted to reflect the manner in which the
unrealized gain or loss inherent in such property (that has not been reflected
in the Capital Accounts previously) would be allocated among the Partners
pursuant to Section 5.01 if there were a taxable disposition of such property
for its fair market value (as determined by the General Partner, in its sole and
absolute discretion, and taking into account Section 7701 (g) of the Code) on
the date of the revaluation.


4.05    Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section
4.05, the Current Profits and Residual Profits and Losses for the taxable year
in which the adjustment occurs shall be allocated between the several parts of
the year (a) beginning on the first day of the year and ending on the next
following Percentage Interest Adjustment Date, (b) beginning on the day
following a Percentage Interest Adjustment Date and ending on the next following
Percentage Interest Adjustment Date, and/or (c) beginning on the first day
following the last Percentage Interest Adjustment Date occurring during the year
and ending on the last day of the year, as may be appropriate, either (i) as if
the taxable year had ended on the last day of each part or (ii) based on the
number of days in each part. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate Current
Profits and Residual Profits and Losses for the taxable year in which the
adjustment occurs. The allocation among the Partners of Current Profits and
Residual Profits and Losses allocated to any part of the year shall be based on
the Percentage Interests determined as of the first day of such part.


4.06    No Interest on Contributions. No Partner shall be entitled to interest
on its Capital Contribution.


4.07    Return of Capital Contributions. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided

15

--------------------------------------------------------------------------------




herein, there shall be no obligation to return to any Partner or withdrawn
Partner any part of such Partner’s Capital Contribution for so long as the
Partnership continues in existence.


4.08    No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party; nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.


ARTICLE V


ALLOCATIONS AND DISTRIBUTIONS


5.01    Allocation of Current Profit and Residual Profit and Loss.


(a)Allocations of Current and Residual Profits. Current and Residual Profits for
any fiscal year of the Partnership shall be allocated in the following order of
priority:


(i)First, Current Profits shall be allocated to the Partners in proportion to
the amount of cash distributed to each such Partner pursuant to Section 5.02(a),
until such Partners have received cumulative allocations of Current Profits
pursuant to this Section 5.01(a)(i) equal to the cumulative cash distributed to
such Partners pursuant to Section 5.02(a);


(ii)Second, Residual Profits shall be allocated to the Partners in proportion
to, and in the reverse order of, allocations of Residual Losses pursuant to
Section 5.01(b)(i), (ii) and (iii), until the cumulative Residual Profits
allocated to such Partners pursuant to this Section 5.01(a)(ii) equals the
cumulative Residual Losses allocated to such Partners pursuant to Section
5.01(b)(i), (ii) and (iii); and


(iii)Thereafter, Residual Profits shall be allocated to the Partners (i) one
percent (1%) to the Outside Partners in proportion to their respective
Percentage Interests and (ii) ninety-nine percent (99%) to the UDR Partners in
proportion to their respective Percentage Interests.

16

--------------------------------------------------------------------------------




(b)Allocation of Residual Losses. Residual Losses for any fiscal year of the
Partnership shall be allocated in the following order of priority:


(i)First, to the Partners (i) one percent (1%) to the Outside Partners in
proportion to their respective Percentage Interests and (ii) ninety-nine percent
(99%) to the UDR Partners in proportion to their positive Capital Account
balances, until the positive Capital Account balances of the UDR Partners have
been eliminated;


(ii)Second, to the Outside Partners in proportion to their positive Capital
Account balances, until the positive Capital Account balances of the Outside
Partners have been eliminated; and


Thereafter, to the General Partner.
(c)Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in a manner
reasonably determined by the General Partner, (ii) any expense of the
Partnership that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704-2(f) and the
ordering rules contained in Regulations Section 1.7042(j), and (iv) if there is
a net decrease in Partner Nonrecourse Debt Minimum Gain within the meaning of
Regulations Section 1.704-2(i)(4) for any Partnership taxable year, items of
gain and income shall be allocated among the Partners in accordance with
Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partner’s “interest in partnership profits”
for purposes of determining its share of the nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
determined by the General Partner in its reasonable discretion.


(d)Qualified Income Offset. If a Limited Partner receives in any taxable year an
adjustment, allocation, or distribution described in subparagraphs (4), (5), or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
negative balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such negative Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Limited Partner in
accordance with this Section 5.01(d), to the extent permitted by Regulations
Section 1.704-l(b) and Section 5.01(e), items of expense or loss shall be
allocated to such Partner in an amount necessary to offset the income or gain
previously allocated to such Partner under this Section 5.01(d).

17

--------------------------------------------------------------------------------




(e)Capital Account Deficits. Residual Loss shall not be allocated to a Limited
Partner to the extent that such allocation would cause a deficit in such
Partner’s Capital Account (after reduction to reflect the items described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of
such Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Residual Loss in excess of that limitation shall be allocated
to the General Partner. After the occurrence of an allocation of Residual Loss
to the General Partner in accordance with this Section 5.01(e), to the extent
permitted by Regulations Section 1.704-1(b), Current and Residual Profit shall
be allocated to such Partner in an amount necessary to offset the Residual Loss
previously allocated to such Partner under this Section 5.01(e).


(f)Curative Allocations. The allocations set forth in Sections 5.01(c), (d) and
(e) hereof (the “Regulatory Allocations”) are intended to comply with certain
regulatory requirements, including the requirements of Regulations Sections
1.704-1(b) and 1.704-2. Notwithstanding the provisions of Section 5.01, the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Partners so that, to the extent
possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Partner shall be equal to the net amount that
would have been allocated to each such Partner if the Regulatory Allocations had
not occurred.


(g)Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Current Profit and Residual Profit and Loss allocable among the
Partners during such fiscal year of the Partnership shall be allocated between
the transferor and the transferee Partner either (i) as if the Partnership’s
fiscal year had ended on the date of the transfer, or (ii) based on the number
of days of such fiscal year that each was a Partner without regard to the
results of Partnership activities in the respective portions of such fiscal year
in which the transferor and the transferee were Partners. The General Partner,
in its sole and absolute discretion, shall determine which method shall be used
to allocate the distributive shares of the various items of Current Profit and
Residual Profit and Loss between the transferor and the transferee Partner.


(h)Definition of Current Profit and Residual Profit and Loss.


(i) “Current Profit” shall mean, for any fiscal year, the net taxable income of
the Partnership for such fiscal year, as determined for federal income tax
purposes, as modified by Regulations Section 1.704-1(b)(2)(iv), except that
“Current Profit”:


(A)shall not include:
(1)Items of income, gain and expense that are specially allocated pursuant to
Section 5.01(c), 5.01(d), 5.01(e) and 5.01(f);


(2)Depreciation and amortization;

18

--------------------------------------------------------------------------------




(3)Items of loss from the disposition of Partnership assets; and


(4)Deemed items of gain or loss described in the last sentence of Section 4.04;


(B)shall not exceed the amount necessary to match allocations under Section
5.01(a)(i) with distributions of cash under Section 5.02(a) and Section 5.03;
and


(C)shall not be less than zero.


(ii) “Residual Profit” and “Residual Loss” shall mean, for any fiscal year, the
net taxable income or loss, as the case may be, of the Partnership for such
fiscal year, as determined for federal income tax purposes, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Residual Profit and Residual
Loss shall not include:


(A)Items of income, gain and expense that are specially allocated pursuant to
Section 5.01(c), 5.01(d), 5.01(e) and 5.01(f); and


(B)Any items included within the definition of Current Profit for such fiscal
year.


(i)Allocations of Tax Items. All allocations of items income, gain, loss, and
expense (and all items contained therein) for federal income tax purposes shall
be identical to all allocations of such items set forth in Section 5.01(a)
through (g), except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704‑1(b)(4). Except as otherwise provided in the Tax
Protection Agreement being entered into in connection with the Contribution
Agreement, the General Partner shall have the authority to elect the method to
be used by the Partnership for allocating items of income, gain, and expense as
required by Section 704(c) of the Code (including a method that may result in a
Partner receiving a disproportionately larger share of the Partnership’s tax
depreciation deductions) and such election shall be binding on all Partners.


(j)Timing, Etc. Current Profit, Residual Profit and Residual Loss of the
Partnership shall be determined and allocated with respect to each fiscal year
of the Partnership as of the end of each such year. Except as otherwise provided
in this Agreement, an allocation to a Partner of a share of Current Profit,
Residual Profit or Residual Loss shall be treated as an allocation of the same
share of each item of income, gain, loss or deduction that is taken into account
in computing Current Profit, Residual Profit or Residual Loss.


5.02    Distribution of Cash.


(a)Except as provided in Section 5.06, the General Partner shall be required to
make distributions of Available Cash pursuant to Sections 5.02(a)(i) through
(iv) on a quarterly basis to the Partners who are Partners on the Partnership
Record Date with respect to such quarter. The amount and frequency of the
distributions of Available Cash pursuant to

19

--------------------------------------------------------------------------------




Section 5.02(a)(v) shall be determined by the General Partner in its sole
discretion. Available Cash shall be distributed to the Partners in the following
order of priority:


(i)First, if any Aggregate Unpaid Dividend Equivalent Amounts exists with
respect to any Outside Partner, then, such Aggregate Unpaid Dividend Equivalent
Amount shall be calculated separately with respect to each previous calendar
quarter, and the amounts thereof shall distributed to the applicable Outside
Partners, in the order in which such Aggregate Unpaid Dividend Equivalent
Amounts have accrued (with the amounts attributable to the earliest calendar
quarter being paid first and the amounts attributable to the most recent
calendar quarter being paid last), in proportion to the Partners’ respective
Percentage Interests of the Aggregate Unpaid Divided Equivalent Amounts
attributable to each such calendar quarter;


(ii)Second, if any Aggregate Unpaid Dividend Equivalent Amounts exists with
respect to any UDR Partner, then, such Aggregate Unpaid Dividend Equivalent
Amount shall be calculated separately with respect to each previous calendar
quarter, and the amounts thereof shall distributed to the applicable UDR
Partner, in the order in which such Aggregate Unpaid Dividend Equivalent Amounts
have accrued (with the amounts attributable to the earliest calendar quarter
being paid first and the amounts attributable to the most recent calendar
quarter being paid last), in proportion to the Partners’ respective Percentage
Interests of the Aggregate Unpaid Divided Equivalent Amounts attributable to
each such calendar quarter;


(iii)Third, for so long as the REIT Shares are Publicly Traded, to the Outside
Partners in proportion to their respective Percentage Interests on the
Partnership Record Date for the Current Period, until each Outside Partner has
received an amount equal to its Dividend Equivalent for such Current Period;


(iv)Fourth, for so long as the REIT Shares are Publicly Traded, to the UDR
Partners, in proportion to their respective Percentage Interests on the
Partnership Record Date for the Current Period, until each UDR Partner has
received an amount equal to its Dividend Equivalent for such Current Period;


(v)Fifth, (A) for so long as the REIT Shares are Publicly Traded, the remaining
Available Cash, to the Partners as follows, pari passu: (i) one percent (1%) to
the Outside Partners in proportion to their respective Percentage Interests on
the Partnership Record Date, and (ii) ninety-nine percent (99%) to the UDR
Partners in proportion to their respective Percentage Interests on the
Partnership Record Date; and (B) at such time as the REIT Shares are not
Publicly Traded, the remaining Available Cash, to the Partners in proportion to
their respective Percentage Interests on the Partnership Record Date.


The amount and frequency of distributions of any cash other than Available Cash
(including, without limitation, Capital Receipts) shall be determined by the
General Partner in its sole discretion and, if distributed, such cash shall be
distributed to the Partners in accordance

20

--------------------------------------------------------------------------------




with the provisions of clauses (i) through (v) of this Section 5.02(a) provided
that distributions pursuant to clause (v) shall be made to the Partners in
proportion to their respective Percentage Interests on the applicable record
date for such distribution regardless of whether the REIT Shares are then
Publicly Traded. If a new or existing Partner acquires an additional Partnership
Interest in exchange for a Capital Contribution on any date other than a REIT
Record Date, the cash distribution attributable to such additional Partnership
Interest for the Partnership Record Date following the issuance of such
additional Partnership Interest shall be reduced in the proportion that the
number of days that such additional Partnership Interest is held by such Partner
bears to the number of days between such Partnership Record Date and the
immediately preceding REIT Record Date.
(b)Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that it determines to be necessary or appropriate
to cause the Partnership to comply with any withholding requirements established
under the Code or any other federal, state or local law including, without
limitation, pursuant to Sections 1441, 1442, 1445, and 1446 of the Code. If the
Partnership is required to withhold and pay over to any taxing authority any
amount resulting from the allocation or distribution of income to a Partner or
its assignee (including by reason of Section 1446 of the Code) and if the amount
to be distributed to the Partner (the “Distributable Amount”) equals or exceeds
the amount required to be withheld by the Partnership (the “Withheld Amount”),
the Withheld Amount shall be treated as a distribution of cash to such Partner.
If, however, the Distributable Amount is less than the Withheld Amount, no
amount shall be distributed to the Partner, the Distributable Amount shall be
treated as a distribution of cash to such Partner, and the excess of the
Withheld Amount over the Distributable Amount shall be treated as a loan (a
“Partnership Loan”) from the Partnership to the Partner on the day the
Partnership pays over such excess to a taxing authority. A Partnership Loan may
be repaid, at the election of the General Partner in its sole and absolute
discretion, either (i) through withholding by the Partnership with respect to
subsequent distributions to the applicable Partner or assignee, or (ii) at any
time more than twelve (12) months after a Partnership Loan arises, by
cancellation of Partnership Units with a value equal to the unpaid balance of
the Partnership Loan (including accrued interest). Any amounts treated as a
Partnership Loan pursuant to this Section 5.02(b) shall bear interest at the
lesser of (i) the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in The Wall Street
Journal (or an equivalent successor publication), or (ii) the maximum lawful
rate of interest on such obligation, such interest to accrue from the date the
Partnership is deemed to extend the loan until such loan is repaid in full.


(c)In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash dividend as the
holder of record of a REIT Share for which all or part of such Partnership Unit
has been or will be exchanged.


5.03    REIT Distribution Requirements. Notwithstanding anything to the contrary
in this Agreement, the General Partner, if it is not able to borrow money from
the Partnership, may cause the Partnership to distribute amounts sufficient to
enable the Company to pay stockholder dividends that will allow the Company to
(i) meet its distribution requirement for qualification as a REIT as set forth
in Section 857(a)(1) of the Code and (ii) avoid any federal income or excise tax
liability imposed by the Code; provided, however, that the amounts distributed
by the Partnership to the Company pursuant to this Section 5.03 with respect to
any quarterly or annual

21

--------------------------------------------------------------------------------




period shall not be disproportionately greater, in relation to the Company’s
Gross Asset Value, than amounts distributed by United Dominion Realty, L.P. to
the Company pursuant to substantially similar provisions of the limited
partnership agreement of United Dominion Realty, L.P. in relation to its gross
asset value. For the avoidance of doubt, such distributions may be paid to the
Company and its Subsidiaries, to the extent necessary, prior to distributions
being paid pursuant to Section 5.02(a), in which case such distributions, to the
extent so paid, shall correspondingly (subject to this Section 5.03) be treated
as advances against future distributions otherwise payable to the Company and
its Subsidiaries pursuant to Section 5.02(a).


5.04    No Right to Distributions in Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.


5.05    Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Article V, no Partner shall have the right to receive and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets. The provisions of this Section 5.05 shall not be deemed to
restrict the ability of the Partnership to pay the Cash Amount upon any exercise
of the Redemption Right.


5.06    Distributions Upon Liquidation.


(a)Upon liquidation of the Partnership, after payment of, or adequate provision
for, debts and obligations of the Partnership, including any Partner loans, any
remaining assets of the Partnership shall be distributed to all Partners with
positive Capital Accounts in accordance with their respective positive Capital
Account balances. For purposes of the preceding sentence, the Capital Account of
each Partner shall be determined after all adjustments made in accordance with
Sections 5.01 and 5.02 resulting from Partnership operations and from all sales
and dispositions of all or any part of the Partnership’s assets. Any
distributions pursuant to this Section 5.06 shall be made by the end of the
Partnership’s taxable year in which the liquidation occurs (or, if later, within
90 days after the date of the liquidation). To the extent deemed advisable by
the General Partner, appropriate arrangements (including the use of a
liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.


(b)If the General Partner has a negative balance in its Capital Account
following a liquidation of the Partnership, as determined after taking into
account all Capital Account adjustments in accordance with Sections 5.01 and
5.02 resulting from Partnership operations and from all sales and dispositions
of all or any part of the Partnership’s assets, the General Partner shall
contribute to the Partnership an amount of cash equal to the negative balance in
its Capital Account and such cash shall be paid or distributed by the
Partnership to creditors, if any, and then to the Limited Partners in accordance
with Section 5.06(a). Such contribution by the General Partner shall be made by
the end of the Partnership’s taxable year in which the liquidation occurs (or,
if later, within 90 days after the date of the liquidation).

22

--------------------------------------------------------------------------------




(c)Except as expressly provided in Section 5.06(b), no Partner shall in any
event have any obligation to restore to the Partnership a negative balance in
its Capital Account following a liquidation of the Partnership.


5.07    Substantial Economic Effect. It is the intent of the Partners that the
allocations of Current Profit and Residual Profit and Loss under the Agreement
have substantial economic effect (or be consistent with the Partners’ interests
in the Partnership in the case of the allocation of losses attributable to
nonrecourse debt) within the meaning of Section 704(b) of the Code as
interpreted by the Regulations promulgated pursuant thereto. Article V and other
relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent.


5.08    Restriction on Distributions to UDR Partners. Subject to the provisions
of Section 5.03, during the Restricted Period, the Partnership shall not make
any distribution of cash derived from Capital Receipts, or any in-kind
distribution of any other assets of the Partnership to any UDR Partner or redeem
any Partnership Interest held by a UDR Partner using Capital Receipts, and
neither the Partnership nor any of its Subsidiaries shall purchase or otherwise
acquire any Partnership Interest held by a UDR Partner during the Restricted
Period using Capital Receipts, if and to the extent that, after giving effect to
such distribution, redemption or acquisition, the Net Asset Value Ratio would be
less than 2.0. Nothing contained in this Section 5.08 shall limit the funding by
the Partnership of loans or other advances to a UDR Partner.


ARTICLE VI


RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER


6.01    Management of the Partnership.


(a)Except as otherwise expressly provided in this Agreement, the General Partner
shall have full, complete and exclusive discretion to manage and control the
business of the Partnership for the purposes herein stated, and shall make all
decisions affecting the business and assets of the Partnership. Subject to the
restrictions specifically contained in this Agreement (including, without
limitation, Sections 5.08 and 6.07), the powers of the General Partner shall
include, without limitation, the authority to take the following actions on
behalf of the Partnership:


(i)to acquire, purchase, own, operate, lease and dispose of any real property
and any other property or assets, including, without limitation, equity
interests in other REITs, mortgage loans and participations therein, that the
General Partner determines are necessary or appropriate or in the best interests
of the business of the Company and the Partnership;


(ii)to construct buildings and make’ other improvements on the properties owned
or leased by the Partnership;


(iii)to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt

23

--------------------------------------------------------------------------------




obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Interests, or options, rights, warrants
or appreciation rights relating to any Partnership Interests) of the
Partnership;


(iv)to borrow or lend money, issue or receive evidences of indebtedness in
connection therewith, refinance, increase the amount of, modify, amend or change
the terms of, or extend the time for the payment of, any such indebtedness, and
secure such indebtedness by mortgage, deed of trust, pledge or other lien on the
Partnership’s assets; without limiting the foregoing, the General Partner shall
be authorized on behalf of the Partnership to lend money to the Company or any
Subsidiary thereof, on such terms, and with or without security, and to
refinance, increase the amount of, modify, amend or change the terms of, or
extend the time for the payment of, any such indebtedness, all as the General
Partner may determine to be necessary or appropriate or in the best interests of
the business of the Company and the Partnership; provided that, during the
Restricted Period, the General Partner shall not have authority to cause the
Partnership nor any Subsidiary thereof to, and none of the Partnership nor any
of its Subsidiaries shall, increase the Indebtedness of the Partnership or its
Subsidiaries, issue any Partnership Interests of the Partnership having a
preference over the Partnership Units issued to the Outside Partners under the
Contribution Agreement or any equity interests of a Subsidiary of the
Partnership that have a preference over the interests in such Subsidiary held by
the Partnership (directly or indirectly), if, after giving effect to the
incurrence of such Indebtedness or the issuance of such preferred Partnership
Interests or preferred equity interests, the Net Asset Value Ratio would be less
than 2.0, it being understood that nothing contained in this proviso shall limit
the authority of the General Partner to cause the Partnership or any Subsidiary
thereof to incur Indebtedness in an amount necessary to repay or prepay any
then-existing Indebtedness of the Partnership or any Subsidiary thereof or to
comply with the obligations of the Partnership under the Tax Protection
Agreement (as defined in the Contribution Agreement);


(v)to guarantee or become a co-maker of indebtedness of the Company or any
Subsidiary thereof, refinance, increase the amount of, modify, amend or change
the terms of, or extend the time for the payment of, any such guarantee or
indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;


(vi)to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the Company, the Partnership, or any
Subsidiary of either to third parties or to the Company as set forth in this
Agreement;


(vii)to lease all or any portion of any of the Partnership’s assets, whether or
not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased

24

--------------------------------------------------------------------------------




are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;


(viii)to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;


(ix)to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;


(x)to make or revoke any election permitted or required of the Partnership by
any taxing authority;


(xi)to maintain such insurance coverage for public liability, fire and casualty,
and any and all other insurance for the protection of the Partnership, for the
conservation of Partnership assets, or for any other purpose convenient or
beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;


(xii)to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;


(xiii)to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to engage
legal counsel, accountants, consultants, real estate brokers, and other
professionals, as the General Partner may deem necessary or appropriate in
connection with the Partnership business, on such terms (including provisions
for compensation and eligibility to participate in employee benefit plans, stock
option plans and similar plans funded by the Partnership) as the General Partner
may deem reasonable and proper;


(xiv)to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;


(xv)to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;


(xvi)to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;


(xvii)to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

25

--------------------------------------------------------------------------------




(xviii)to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);


(xix)to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;


(xx)subject to Article XI, to merge, consolidate or combine the Partnership with
or into another Person;


(xxi)subject to Article XI, at the sole option and election of the General
Partner, to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and


(xxii)to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts that the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing the General Partner at all
times to qualify as a REIT unless the General Partner voluntarily terminates its
REIT status) and to possess and enjoy all of the rights and powers of a general
partner as provided by the Act.


(b)Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.


6.02    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.


6.03    Indemnification and Exculpation of Indemnitees.


(a)The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may

26

--------------------------------------------------------------------------------




be involved, or is threatened to be involved, as a party or otherwise, unless it
is established that: (i) the act or omission of the Indemnitee was material to
the matter giving rise to the proceeding and either was committed in bad faith
or was the result of active and deliberate dishonesty; (ii) the Indemnitee
actually received an improper personal benefit in money, property or services;
or (iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 6.03(a). The termination of any proceeding by conviction or upon a plea
of nolo contendere or its equivalent, or an entry of an order of probation prior
to judgment, creates a rebuttable presumption that the Indemnitee acted in a
manner contrary to that specified in this Section 6.03(a). Any indemnification
pursuant to this Section 6.03 shall be made only out of the assets of the
Partnership.


(b)The Partnership may reimburse an Indemnitee for reasonable expenses incurred
by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.


(c)The indemnification provided by this Section 6.03 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.


(d)The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.


(e)For purposes of this Section 6.03, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.03; and actions taken or omitted by an
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.


(f)In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.


(g)An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.03 because the Indemnitee had an interest in the transaction with
respect to

27

--------------------------------------------------------------------------------




which the indemnification applies if the transaction was otherwise permitted by
the terms of this Agreement.


(h)The provisions of this Section 6.03 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.


6.04    Liability of the General Partner.


(a)Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.


(b)The Limited Partners expressly acknowledge that the General Partner is acting
on behalf of the Partnership, the Company and the Company’s stockholders
collectively, that the General Partner is under no obligation to consider the
separate interests of the Limited Partners (including, without limitation, the
tax consequences to Limited Partners or the tax consequences of some, but not
all, of the Limited Partners) in deciding whether to cause the Partnership to
take (or decline to take) any actions. In any case in which the General Partner
determines in good faith that the interests of the Limited Partners and the
General Partner’s stockholders may conflict, the Limited Partners further
acknowledge and agree that the General Partner shall be deemed to have
discharged its fiduciary duties to the Limited Partners by discharging such
duties to the General Partner’s stockholders. The General Partner shall not be
liable for monetary damages for losses sustained, liabilities incurred, or
benefits not derived by Limited Partners in connection with any such decisions,
provided that the General Partner has acted in good faith.


(c)Subject to its obligations and duties as General Partner set forth in Section
6.01, the General Partner may exercise any of the powers granted to it under
this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.


(d)Notwithstanding any other provisions of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order (i) to protect the ability of the Company to continue to qualify as a
REIT or (ii) subject to the limitations set forth in Section 5.03, to prevent
the Company from incurring any taxes under Section 857, Section 4981, or any
other provision of the Code, is expressly authorized under this Agreement and is
deemed approved by all of the Limited Partners.

28

--------------------------------------------------------------------------------




(e)Any amendment, modification or repeal of this Section 6.04 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.04 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.


6.05    Partnership Expenses. In addition to the expenses that are directly
attributable to the Partnership, the Partnership shall pay the REIT Expenses
that are allocable to the Partnership. The General Partner, in its sole and
absolute discretion, shall determine what portion of the REIT Expenses are
allocable to the Partnership. If any REIT Expenses determined by the General
Partner to be allocable to the Partnership are paid by the General Partner, the
General Partner shall be reimbursed by the Partnership therefor.


6.06    Outside Activities. The Partners and any officer, director, employee,
agent, trustee, Affiliate, Subsidiary, or stockholder of any Partner shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities substantially similar or identical to those of the Partnership.
Neither the Partnership nor any of the Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any such business ventures, interests or activities, and
the Partners shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures, interests and activities to the
Partnership or any Partner, even if such opportunity is of a character which, if
presented to the Partnership or any Partner, could be taken by such Person.


6.07    Employment or Retention of Affiliates.


(a)Any Affiliate of the General Partner may be employed or retained by the
Partnership or any of its Subsidiaries and may otherwise deal with the
Partnership or any of its Subsidiaries (whether as a buyer, lessor, lessee,
manager, furnisher of goods or services, broker, agent, lender or otherwise) and
may receive from the Partnership or any of its Subsidiaries any compensation,
price, or other payment therefor, and the Partnership and its Subsidiaries may
make loans to, incur Indebtedness to, guarantee the Indebtedness or other
obligations of, or enter into any other transaction with the General Partner and
its Affiliates, upon terms that the General Partner determines in good faith to
be fair and reasonable.


(b)The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.


(c)The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement and applicable law.


    

29

--------------------------------------------------------------------------------




6.08    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.


ARTICLE VII


CHANGES IN GENERAL PARTNER AND THE COMPANY


7.01    Transfer of a General Partner’s Partnership Interest; Transactions
Involving the Company.


(a)Except as provided in Section 7.01(c), 7.01(d) or 7.03(a), a General Partner
shall not transfer all or any portion of its General Partnership Interest or
withdraw as General Partner.


(b)Except as provided in Section 7.01(c) or 7.01(d), the General Partner (or all
General Partners if at any time there are two or more General Partners) and the
UDR Partners will at all times own in the aggregate at least a 1% Percentage
Interest.


(c)Except as otherwise provided in Section 7.01(d), the Company shall not merge,
consolidate or otherwise combine with or into another Person or sell all or
substantially all of its assets (other than in connection with a change in the
Company’s state of incorporation or organizational form) (a “Transaction”),
unless one of the following conditions is met:


(i)the consent of Limited Partners (other than the Company or any Subsidiary of
the Company) holding more than 50% of the Percentage Interests of the Limited
Partners (other than those held by the Company or any Subsidiary of the Company)
is obtained;


(ii)the Transaction also includes a merger, consolidation or combination of the
Partnership or sale of substantially all of the assets of the Partnership or
other transaction as a result of which all Limited Partners (other than the
Company or any Subsidiary) will receive for each Partnership Unit an amount of
cash, securities, or other property (or a partnership interest or other security
readily convertible into such cash, securities, or other property) no less than
the product of the Conversion Factor and the greatest amount of cash, securities
or other property (expressed as an amount per REIT Share) paid in the
Transaction in consideration for REIT Shares, provided that if, in connection
with the Transaction, a purchase, tender or exchange offer (“Offer”) shall have
been made to and accepted by the holders of more than 50 percent of the
outstanding REIT Shares, all Limited Partners (other than the Company or any
Subsidiary) will receive no less than the amount of cash and the fair market
value of securities or other consideration that they would have received had
they (A) exercised their Redemption Right and (B) sold, tendered or exchanged
pursuant to the Offer the

30

--------------------------------------------------------------------------------




REIT Shares received upon exercise of the Redemption Right immediately prior to
the expiration of the Offer;


(iii)the Company is the surviving entity in the Transaction and either (A) the
holders of REIT Shares do not receive cash, securities, or other property in the
Transaction or (B) all Limited Partners (other than the Company or any
Subsidiary) receive an amount of cash, securities, or other property (expressed
as an amount per Partnership Unit) that is no less than the product of the
Conversion Factor and the greatest amount of cash, securities, or other property
(expressed as an amount per REIT Share) received in the Transaction by any
holder of REIT Shares; or


(iv)the Company merges, consolidates, or combines with or into another entity
and, immediately after such merger, (A) substantially all of the assets of the
surviving entity, other than Partnership Units and the ownership interests in
any wholly-owned Subsidiaries held by the Company, are contributed to the
Partnership as a Capital Contribution in exchange for Partnership units with a
fair market value equal to the value of the assets so contributed as determined
pursuant to Section 704(b) of the Code, (B) any successor or surviving entity
expressly agrees to assume all obligations of the Company hereunder, and (C) the
Conversion Factor is adjusted appropriately to reflect the ratio at which REIT
Shares are converted into shares of the surviving entity.


The General Partner shall give the Limited Partners notice of any Transaction at
least 20 business days prior to the effective date of such Transaction,
provided, however, that the General Partner need not give any such notice prior
to the date on which the holders of REIT Shares are first notified of such
Transaction by the Company.
(d)Notwithstanding Sections 7.01(a), 7.01(b) and 7.01(c),


(i)a General Partner may transfer all or any portion of its General Partnership
Interest to (A) a wholly-owned Subsidiary of such General Partner or (B) the
owner of all of the ownership interests of such General Partner, and following a
transfer of all of its General Partnership Interest, may withdraw as General
Partner; and


(ii)the Company may engage in a Transaction not required by law or by the rules
of any national securities exchange on which the REIT Shares are listed to be
submitted to the vote of the holders of the REIT Shares and the General Partner
shall not be required to give notice to the Limited Partners of any such
Transaction as provided by Section 7.01(c).


(e)Notwithstanding Sections 7.01(a), 7.01(b), 7.01(c), and 7.01(d), the Company
shall not engage in any transaction, other than a Transaction that complies with
the requirements of Section 7.01(c), that results in the Company no longer being
the General Partner Entity.
    

31

--------------------------------------------------------------------------------




7.02    Admission of a Substitute or Additional General Partner. A Person shall
be admitted as a substitute or additional General Partner of the Partnership
only if the following terms and conditions are satisfied:


(a)the Person to be admitted as a substitute or additional General Partner shall
have accepted and agreed to be bound by all the terms and provisions of this
Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.05 in connection with such admission
shall have been performed;


(b)if the Person to be admitted as a substitute or additional General Partner is
a corporation, a partnership, a limited liability company or other entity it
shall have provided the Partnership with evidence satisfactory to counsel for
the Partnership of such Person’s authority to become a General Partner and to be
bound by the terms and provisions of this Agreement; and


(c)counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel in any state or any other jurisdiction as may be
necessary) that the admission of the person to be admitted as a substitute or
additional General Partner is in conformity with the Act, and that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal income tax purposes, or (ii) the loss of any
Limited Partner’s limited liability.


7.03    Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.


(a)Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.04(a) hereof) or the withdrawal, removal or
dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to or removal of a partner in such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Partnership
shall be dissolved and terminated unless the Partnership is continued pursuant
to Section 7.03(b) hereof. The merger of the General Partner with or into any
entity that is admitted as a substitute or successor General Partner pursuant to
Section 7.02 hereof shall not be deemed to be the withdrawal, dissolution or
removal of the General Partner.


(b)Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.04(a) hereof) or the withdrawal, removal
or dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to or removal of a partner in such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Limited
Partners, within 90 days after such occurrence, may elect to continue the
business of the Partnership for the balance of the term specified in Section
2.04 hereof by selecting, subject

32

--------------------------------------------------------------------------------




to Section 7.02 hereof and any other provisions of this Agreement, a substitute
General Partner by consent of the Limited Partners holding more than 50% of the
Percentage Interests of the Limited Partners. If the Limited Partners elect to
continue the business of the Partnership and admit a substitute General Partner,
the relationship with the Partners and of any Person who has acquired an
interest of a Partner in the Partnership shall be governed by this Agreement.


7.04    Removal of a General Partner.


(a)Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of, a
General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.


(b)If a General Partner has been removed pursuant to this Section 7.04 and the
Partnership is continued pursuant to Section 7.03 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership (i) to the substitute General Partner approved by the Limited
Partners in accordance with Section 7.03(b) hereof and otherwise admitted to the
Partnership in accordance with Section 7.02 hereof. At the time of assignment,
the removed General Partner shall be entitled to receive from the substitute
General Partner the fair market value of the General Partnership Interest of
such removed General Partner as reduced by any damages caused to the Partnership
by such General Partner. Such fair market value shall be determined by an
appraiser mutually agreed upon by the General Partner and a majority in interest
of the Limited Partners within 10 days following the removal of the General
Partner. In the event that the parties are unable to agree upon an appraiser,
the General Partner and a majority in interest of the Limited Partners each
shall select an appraiser, each of which appraisers shall complete an appraisal
of the fair market value of the General Partner’s General Partnership Interest
within 30 days of the General Partner’s removal, and the fair market value of
the General Partner’s General Partnership Interest shall be the average of the
two appraisals; provided, however, that if the higher appraisal exceeds the
lower appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the General Partner’s General Partnership Interest no later than
60 days after the removal of the General Partner. In such case, the fair market
value of the General Partner’s General Partnership Interest shall be the average
of the two appraisals closest in value.


(c)The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.04(b), shall be converted to
that of a special Limited Partner, providing, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expenses, gains, losses, distributions or allocations, as the case may be,
payable or allocable to the Limited Partners as such. Instead, such removed
General Partner shall receive and be entitled to retain only distributions or
allocations of such items which it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to Section
7.04(b).

33

--------------------------------------------------------------------------------




(d)All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section 7.04.


ARTICLE VIII


RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS


8.01    Management of the Partnership. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for the Partnership, nor shall they have the power to sign
for or bind the Partnership, such powers being vested solely and exclusively in
the General Partner.


8.02    Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file and record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.


8.03    Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership. Notwithstanding the
foregoing provisions of this Section 8.03, a Limited Partner shall be liable to
the Partnership or to its lenders to the extent set forth in any guarantee of
Partnership debt or in any agreement to contribute capital to the Partnership in
connection with any Partnership debt, in each case only to the extent so agreed
by such Limited Partner in such guarantee or contribution agreement and
consented to by the General Partner.


8.04    Ownership by Limited Partner of Corporate General Partner or Affiliate.
No Limited Partner shall at any time, either directly or indirectly, own any
stock or other interest in the General Partner or in any Affiliate thereof, if
such ownership by itself or in conjunction with other stock or other interests
owned by other Limited Partners would, in the opinion of counsel for the
Partnership, jeopardize the classification of the Partnership as a partnership
for federal income tax purposes. The General Partner shall be entitled to make
such reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section.


8.05    Redemption Right.


(a)Subject to Sections 8.05(b), 8.05(c), 8.05(d), and 8.05(e), and the
provisions of any agreement between the Partnership and any Limited Partner with
respect to

34

--------------------------------------------------------------------------------




Partnership Units held by such Limited Partners, such Limited Partner, but not
any UDR Partner other than a Unit Purchasing UDR Partner, shall have the right
(the “Redemption Right”) to require the Partnership to redeem on a Specified
Redemption Date, all or a portion of the Partnership Units held by such Limited
Partner at a redemption price equal to and in the form of the Cash Amount to be
paid by the Partnership, provided, that such Partnership Units (other than the
Partnership Units acquired from a decedent) shall have been outstanding for at
least one year. The Redemption Right shall be exercised pursuant to a Notice of
Redemption delivered to the Partnership (with a copy to the General Partner) by
the Limited Partner who is exercising the Redemption Right (the “Redeeming
Partner”); provided, however, that the Partnership shall not be obligated to
satisfy such Redemption Right if the General Partner elects to purchase the
Partnership Units subject to the Notice of Redemption pursuant to Section
8.05(b); and provided, further, that no Limited Partner may deliver more than
two Notices of Redemption during each calendar year. A Limited Partner may not
exercise the Redemption Right for less than 1,000 Partnership Units or, if such
Limited Partner holds less than 1,000 Partnership Units, all of the Partnership
Units held by such Partner. Except as otherwise provided in Section 8.05(h), the
Redeeming Partner shall have no right, with respect to any Partnership Units so
redeemed, to receive any distribution paid with respect to Partnership Units if
the record date for such distribution is on or after the Specified Redemption
Date.


(b)Notwithstanding the provisions of Section 8.05(a) and subject to Section
8.06, a Limited Partner that exercises the Redemption Right shall be deemed to
have offered to sell the Partnership Units described in the Notice of Redemption
to the General Partner, and the General Partner may, in its sole and absolute
discretion but subject to the last sentence of this subsection (b), elect to
purchase directly and acquire such Partnership Units by paying to the Redeeming
Partner either the Cash Amount or the REIT Shares Amount, as elected by the
General Partner (in its sole and absolute discretion), on the Specified
Redemption Date, whereupon the General Partner shall acquire the Partnership
Units offered for redemption by the Redeeming Partner and shall be treated for
all purposes of this Agreement as the owner of such Partnership Units. If,
unless prohibited by the provisions of Section 8.06, the General Partner shall
elect to exercise its right to purchase Partnership Units under this Section
8.05(b) with respect to a Notice of Redemption, it shall so notify the Redeeming
Partner within five Business Days after the receipt by the General Partner of
such Notice of Redemption. Such notice shall indicate whether the General
Partner will pay the Cash Amount or the REIT Shares Amount. Unless the General
Partner (in its sole and absolute discretion) shall exercise its right to
purchase Partnership Units from the Redeeming Partner pursuant to this Section
8.05(b), the General Partner shall not have any obligation to the Redeeming
Partner or the Partnership with respect to the Redeeming Partner’s exercise of
the Redemption Right. In the event the General Partner shall exercise its right
to purchase Partnership Units with respect to the exercise of a Redemption Right
in the manner described in the first sentence of this Section 8.05(b), the
Partnership shall have no obligation to pay any amount to the Redeeming Partner
with respect to such Redeeming Partner’s exercise of such Redemption Right
(unless the General Partner shall default in its obligation to deliver the REIT
Shares Amount), and each of the Redeeming Partner, the Partnership, and the
General Partner shall treat the transaction between the General Partner and the
Redeeming Partner for federal income tax purposes as a sale of the Redeeming
Partner’s Partnership Units to the General Partner. Each Redeeming Partner
agrees to execute such

35

--------------------------------------------------------------------------------




documents as the Partnership may reasonably require in connection with the
issuance of REIT Shares upon exercise of the Redemption Right.


(c)Notwithstanding the provisions of Section 8.05(a) and 8.05(b), a Limited
Partner shall not be entitled to exercise the Redemption Right if the delivery
of REIT Shares to such Partner on the Specified Redemption Date by the Company
pursuant to Section 8.05(b) (regardless of whether or not the Company would in
fact exercise its rights under Section 8.05(b)) would (i) result in REIT Shares
being owned by fewer than 100 persons (determined without reference to any rules
of attribution), (ii) result in the Company being “closely held” within the
meaning of Section 856(h) of the Code, (iii) cause the Company to own, directly
or constructively, 10% or more of the ownership interests in a tenant of the
Company’s, the Partnership’s or a Subsidiary’s real property, within the meaning
of Section 856(d)(2)(B) of the Code, (iv) in the good faith opinion of the Board
of Directors of the Company, otherwise disqualify the Company as a REIT, or
(v) in the opinion of counsel for the Company, constitute or result in a
violation of Section 5 of the Securities Act, or cause the acquisition of REIT
Shares by such Partner to be “integrated” with any other distribution of REIT
Shares for purposes of complying with the registration provisions of the
Securities Act. The Company, in its sole and absolute discretion, may waive the
restriction on redemption set forth in this Section 8.05(c); provided, however,
that in the event such restriction is waived, the Redeeming Partner shall be
paid the Cash Amount by the Partnership.


(d)Any Cash Amount to be paid by the Partnership to a Redeeming Partner pursuant
to Section 8.05(a), and any Cash Amount or REIT Shares Amount to be paid by the
General Partner to a Redeeming Partner pursuant to Section 8.05(b), shall be
paid within 20 Business Days after the initial date of receipt by the General
Partner of the Notice of Redemption relating to the Partnership Units to be
redeemed; provided, however, that such 20 Business Day period may be extended
for up to an additional 180-day period to the extent required for the Company to
issue and sell securities the proceeds of which will be contributed to the
Partnership to provide cash for payment of the Cash Amount. Notwithstanding the
foregoing, the General Partner agrees to use its best efforts to cause the
closing of the acquisition of redeemed Partnership Units hereunder to occur as
quickly as reasonably possible.


(e)Notwithstanding any other provision of this Agreement, the General Partner
may place appropriate restrictions on the ability of the Limited Partners to
exercise their Redemption Rights as and if deemed necessary, at the sole option
and election of the General Partner, to ensure that the Partnership does not
constitute a “publicly traded partnership” under Section 7704 of the Code. If
and when the General Partner determines that imposing such restrictions is
necessary, the General Partner shall give prompt written notice thereof to each
of the Limited Partners, which notice shall be accompanied by a copy of an
opinion of counsel to the Partnership which states that, in the opinion of such
counsel, such restrictions are necessary in order to avoid the Partnership being
treated as a “publicly traded partnership” under Section 7704 of the Code.


(f)The Conversion Factor shall be adjusted from time to time as follows:


(i)In the event that the Company (A) declares or pays a dividend on its
outstanding REIT Shares in REIT Shares or makes a distribution to all holders

36

--------------------------------------------------------------------------------




of its outstanding REIT Shares in REIT Shares, (B) subdivides its outstanding
REIT Shares, or (C) combines its outstanding REIT Shares into a smaller number
of REIT Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
REIT Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purposes that such
dividend, distribution, subdivision or combination has occurred as of such
time), and the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on such date;
provided, however, that notwithstanding the foregoing, if the Company declares
or pays a dividend on its outstanding REIT Shares in REIT Shares or makes a
distribution to all holders of its outstanding REIT Shares or makes a
distribution to all holders of its outstanding REIT Shares in REIT Shares
(including a dividend in which stockholders may elect to receive all or a
portion of such dividend in cash (other than pursuant to a dividend reinvestment
program)), no adjustment shall be made if, promptly thereafter, with respect to
any dividend or distribution with respect to REIT Shares, the Partnership pays a
distribution with respect to each Partnership Unit consisting of a number of
Partnership Units (or fraction thereof) equal to the product of (i) the quotient
obtained by dividing (a) the aggregate number of REIT Shares paid by the Company
as a dividend to all stockholders, by (b) the aggregate number of REIT Shares
outstanding as of the close of business on the record date for such dividend,
and (ii) the number of REIT Shares for which such Partnership Unit is then
redeemable pursuant to Section 8.05.


(ii)In the event that the Company declares or pays a dividend or other
distribution on its outstanding REIT Shares (other than (a) ordinary cash
dividends or (b) dividends payable in REIT Shares that give rise to an
adjustment in the Conversion Factor under subsection (i) hereof) and the Value
of the REIT Shares on the first (1st) trading day following the record date
(“Record Date”) for such dividend or distribution (the “Post-Distribution
Value”) is less than the Value of the REIT Shares on the Business Day
immediately preceding such Record Date (the “Pre-Distribution Value”), then the
Conversion Factor in effect after the Record Date shall be adjusted by
multiplying the Conversion Factor in effect prior to the Record Date by a
fraction, the numerator of which is the Pre-Distribution Value and the
denominator of which is the Post-Distribution Value, provided. however, that no
adjustment shall be made if (a) with respect to any cash dividend or
distribution with respect to REIT shares, the Partnership distributes with
respect to each Partnership Unit an amount equal to the amount of such dividend
or distribution multiplied by the Conversion Factor or (b) with respect to any
dividend or distribution of securities or property other than cash, the
Partnership distributes with respect to each Partnership Unit an amount of
securities or other property equal to the amount distributed with respect to
each REIT share multiplied by the Conversion Ratio or a partnership interest or
other security readily convertible into such securities or other property.

37

--------------------------------------------------------------------------------




(iii)Any adjustment to the Conversion Factor shall become effective immediately
after the effective date of any of the events described in subsections (i) and
(ii), retroactive to the record date, if any, for such event, provided, however,
that if the Partnership receives Notice of Redemption after the record date, but
prior to the payment date or effective date, of any dividend, distribution,
subdivision or combination referred to in subsection (i) or (ii), the Conversion
Factor shall be determined as if the Company had received the Notice of Exchange
immediately prior to the record date for such dividend, distribution,
subdivision or combination.


(iv)If the Company or any other entity shall cease to be the General Partner
Entity (the “Predecessor Entity”) in a Transaction that complies with the
requirements of Section 7.01(c) and another entity that is a real estate
investment trust whose common stock is Publicly Traded shall become the General
Partner Entity (the “Successor Entity”), the Conversion Factor shall be adjusted
by multiplying the Conversion Factor by a fraction, the numerator of which is
the Value of one share of common stock of the Predecessor Entity, determined as
of the date when the Successor Entity becomes the General Partner Entity, and
the denominator of which is the Value of one share of common stock of the
Successor Entity, determined as of that same date, except in any case where
substantially concurrently with the consummation of such Transaction the
Partnership shall merge with a successor entity that is affiliated with the
Successor Entity in accordance with the provisions of Section 7.01(c) and the
Outside Partners shall be entitled to receive in connection with such merger
interests or units in such successor entity with respect to which the Outside
Partners have rights of redemption in which the value of each such interest or
unit to be redeemed shall be determined in a manner that is calculated by
reference to the value of one share of the Publicly Traded common stock of the
Successor Entity, in which case the Conversion Factor shall thereafter be 1.0
until such time as it may be adjusted pursuant to this Section 8.05(f). If any
shareholders of the Predecessor Entity will receive consideration in connection
with the Transaction in which the Successor Entity becomes the General Partner
Entity, the numerator in the fraction described above for determining the
adjustment to the Conversion Factor (that is, the Value of one share of common
stock of the Predecessor Entity) shall be the sum of the greatest amount of cash
and the fair market value (as determined in good faith by the General Partner)
of any securities and other consideration that the holder of one share of common
stock of the Predecessor Entity could have received in such Transaction
(determined without regard to any provisions governing fractional shares).


8.06    Requirement that REIT Shares be Publicly Traded; Securities Act
Registration of REIT Shares. The General Partner shall not be entitled to
acquire a Redeeming Partner’s Partnership Units by paying to such Partner the
REIT Shares Amount unless there are REIT Shares, as defined, that are Publicly
Traded. The REIT Shares issued to the Redeeming Partner if and to the extent
provided in the Registration Rights Agreement (if any) applicable to such
Redeeming Partner shall be registered under the Securities Act and/or entitled
to rights to Securities Act registration.

38

--------------------------------------------------------------------------------




ARTICLE IX


TRANSFERS OF LIMITED PARTNERSHIP INTERESTS


9.01    Purchase for Investment.


(a)Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of his Partnership Interest is made
as a principal for his account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.


(b)Each Limited Partner agrees that such Limited Partner will not sell, assign
or otherwise transfer such Limited Partner’s Partnership Interest or any
fraction thereof, whether voluntarily or by operation of law or at judicial sale
or otherwise, to any Person who does not make the representations and warranties
to the General Partner set forth in Section 9.01(a) above and similarly agree
not to sell, assign or transfer such Partnership Interest or fraction thereof to
any Person who does not similarly represent, warrant and agree.


9.02    Restrictions on Transfer of Limited Partnership Interests.


(a)Except as otherwise provided in this Article IX, no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer his Limited
Partnership Interest, in whole or in part, whether voluntarily or by operation
of law or at judicial sale or otherwise (collectively, a “Transfer”) without the
written consent of the General Partner, which consent may be withheld in the
sole and absolute discretion of the General Partner, provided that the General
Partner shall not unreasonably withhold its consent to a Transfer by a Limited
Partner to a Limited Transferee. The General Partner may require, as a condition
of any Transfer, that the transferor assume all costs incurred by the
Partnership in connection therewith.


(b)No Limited Partner may effect a Transfer of its Limited Partnership Interest,
in whole or in part, if, in the opinion of legal counsel for the Partnership,
such proposed Transfer would require the registration of the Limited Partnership
Interest under the Securities Act or would otherwise violate any applicable
federal or state securities or blue sky law (including investment suitability
standards).


(c)No Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of counsel for the
Partnership, the Transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of
counsel for the Partnership, the Transfer would adversely affect the ability of
the Company to continue to qualify as a REIT or subject the Company to any
additional taxes under Section 857 or Section 4981 of the Code, or (iii) such
Transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code, or such Transfer otherwise would create, in the
opinion of counsel to the Partnership, a material risk that the Partnership
would be treated as a “publicly traded partnership” under Section 7704 of the
Code.



39

--------------------------------------------------------------------------------




(d)No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
nonrecourse liability (within the meaning of Regulations Section 1.752-1(a)(2)),
without the consent of the General Partner, which may be withheld in its sole
and absolute discretion, provided that as a condition to such consent the lender
will be required to enter into an arrangement with the Partnership and the
General Partner to exchange or redeem for the Cash Amount any Partnership Units
in which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.


(e)Section 9.02(a) shall not apply to any Transfer by a Limited Partner pursuant
to the exercise of its Redemption Right under Section 8.05 hereof.


(f)Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.


(g)Notwithstanding Section 9.02(a), but subject to Sections 9.02(b), (c), and
(d), a Limited Partner may transfer, with or without the consent of the General
Partner, all or a portion of its Limited Partnership Interest (i) in the case of
a Limited Partner who is an individual, to a member of his Immediate Family, any
trust formed for the benefit of himself and/or members of his Immediate Family,
or any partnership, limited liability company, joint venture, corporation or
other business entity comprised only of himself and/or members of his Immediate
Family and entities the ownership interests in which are owned by or for the
benefit of himself and/or members of his Immediate Family, (ii) in the case of a
Limited Partner which is a trust, to the beneficiaries of such trust,
(iii) pursuant to applicable laws of descent or distribution, (iv) to another
Limited Partner, and (v) pursuant to a grant of security interest or other
encumbrance thereof effectuated in a bona fide pledge transaction with a bona
fide financial institution as a result of the exercise of remedies related
thereto, subject to the provisions of Section 9.02(d) hereof. . A trust or other
entity will be considered formed “for the benefit” of a Limited Partner’s
Immediate Family even though some other Person has a remainder interest under or
with respect to such trust or other entity. As used herein, the term “Immediate
Family” means with respect to any natural Person, such natural Person’s spouse,
parents, descendants, nephews, nieces, brothers, and sisters.


9.03    Admission of Substitute Limited Partner.


(a)Subject to the other provisions of this Article IX, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only upon the satisfactory completion of the
following:


(i)The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or

40

--------------------------------------------------------------------------------




instruments as the General Partner may require in order to effect the admission
of such Person as a Limited Partner.


(ii)To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.


(iii)The assignee shall have delivered a letter containing the representation
set forth in Section 9.01(a) and the agreement set forth in Section 9.01(b).


(iv)If the assignee is a corporation, partnership, limited liability company or
other entity, or a trust, the assignee shall have provided the General Partner
with evidence satisfactory to counsel for the Partnership of the assignee’s
authority to become a Limited Partner under the terms and provisions of this
Agreement.


(v)The assignee shall have executed a power of attorney containing the terms and
provisions set forth in Section 8.02.


(vi)The assignee shall have paid all reasonable legal fees of the Partnership
and the General Partner and filing and publication costs in connection with its
substitution as a Limited Partner.


(vii)The assignee has obtained the prior written consent of the General Partner
to its admission as a Substitute Limited Partner, which consent may be given or
denied in the exercise of the General Partner’s sole and absolute discretion,
unless under Section 9.02(g) the consent of the General Partner is not required
under Section 9.02(a), in which case the consent of the General Partner under
this Section 9.03(a)(vii) shall not be required provided that the other
applicable conditions to such transfer have been satisfied.


(b)For the purpose of allocating Current Profits and Residual Profits and Losses
and distributing cash received by the Partnership, a Substitute Limited Partner
shall be treated as having become, and appearing in the records of the
Partnership as, a Partner upon the filing of the Certificate described in
Section 9.03(a)(ii) or, if no such filing is required, the later of the date
specified in the transfer documents or the date on which the General Partner has
received all necessary instruments of transfer and substitution.


(c)The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.


    

41

--------------------------------------------------------------------------------




9.04    Rights of Assignees of Partnership Interests.


(a)Subject to the provisions of Sections 9.01 and 9.02, except as required by
operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of its Partnership
Interest until the Partnership has received notice thereof.


(b)Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article IX to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of its
Limited Partnership Interest.


(c)The General Partner shall have the right, in its sole and absolute
discretion, to redeem the Limited Partnership Interest assigned by any Limited
Partner (an “Assigning Limited Partner”) to any person who does not, within 20
business days following the date of such assignment, become a Substitute Limited
Partner (an “Assignee”). In such case, the Assigning Limited Partner and the
Assignee shall be deemed to have tendered irrevocably to the General Partner a
Notice of Redemption with respect to all of the Limited Partnership Interest
assigned.


9.05    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.


9.06    Joint Ownership of Interests. A Partnership Interest may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be

42

--------------------------------------------------------------------------------




divided into two equal Partnership Interests, which shall thereafter be owned
separately by each of the former owners.


ARTICLE X


BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS


10.01    Books and Records. At all times during the continuance of the
Partnership, the General Partner shall keep or cause to be kept at the
Partnership’s specified office true and complete books of account in accordance
with generally accepted accounting principles, including: (a) a current list of
the full name and last known business address of each Partner, (b) a copy of the
Certificate of Limited Partnership and all certificates of amendment thereto,
(c) copies of the Partnership’s federal, state and local income tax returns and
reports, (d) copies of the Agreement and any financial statements of the
Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.


10.02    Custody of Partnership Funds; Bank Accounts.


(a)All funds of the Partnership not otherwise invested shall be deposited in one
or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.


(b)All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.02(b).


10.03    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.


10.04    Annual Tax Information and Report. Within 90 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.


10.05    Tax Matters Partner; Tax Elections; Special Basis Adjustments.


(a)The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all

43

--------------------------------------------------------------------------------




out-of-pocket expenses and fees incurred by the General Partner on behalf of the
Partnership as Tax Matters Partner shall constitute Partnership expenses. In the
event the General Partner receives notice of a final Partnership adjustment
under Section 6223(a)(2) of the Code, the General Partner shall either (i) file
a court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to all Limited Partners on the date such petition is filed, or (ii) mail
a written notice to all Limited Partners, within such period, that describes the
General Partner’s reasons for determining not to file such a petition.


(b)All elections required or permitted to be made by the Partnership under the
Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion, subject to any restrictions thereon
set forth in the Tax Protection Agreement being entered into in connection with
the Contribution Agreement.


(c)In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties,
subject to the restrictions thereon set forth in Section 5.2 of the Tax
Protection Agreement being entered into in connection with the Contribution
Agreement. Notwithstanding anything contained in Article V of this Agreement,
any adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.


10.06    Reports to Limited Partners.


(a)As soon as practicable after the close of each fiscal quarter (other than the
last quarter of the fiscal year), the General Partner shall cause to be mailed
to each Limited Partner consolidated financial statements of the Company,
containing the condensed income statement and balance sheet of the Partnership,
for such fiscal quarter, presented in accordance with GAAP, provided that such
financial statements shall not contain footnotes and other presentation items
with respect to the Partnership and will be subject to normal year-end
adjustments.


(b)As soon as practicable after the close of each fiscal year, the General
Partner shall cause to be mailed to each Limited Partner (i) the audited
consolidated financial statements of the Company for such fiscal year, presented
in accordance with GAAP containing the condensed income statement and balance
sheet of the Partnership, (ii) a schedule with property-level information
specifying with respect to each property owned by the Partnership the type of
community, location, number of units, gross value, debt, equity, loan-to-value
ratio, occupancy and average monthly revenue per unit, and (iii) a certificate
of the General Partner certifying that the Net Asset Value Ratio has not been
less than 2.0 in breach of Sections 5.08 or 6.01(a)(iv).


(c)Any Partner shall further have the right to a private audit of the books and
records of the Partnership, provided such audit is made for Partnership
purposes, at the expense

44

--------------------------------------------------------------------------------




of the Partner desiring it and is made during normal business hours and on at
least 10 business days’ prior written notice.


ARTICLE XI


AMENDMENT OF AGREEMENT; MERGER; NOTICE


11.01    Amendment of Agreement; Merger. The General Partner’s consent shall be
required for any amendment to the Agreement or any merger, consolidation or
combination of the Partnership. The General Partner, without the consent of the
Limited Partners, may amend this Agreement in any respect or cause the
Partnership to merge, consolidate or combine with or into any other partnership,
limited partnership, limited liability company or corporation as contemplated in
Section 7.01(c) or (d) hereof; provided, however, that the following amendments
(including any amendment effected in connection with a merger of the Partnership
regardless of whether the Partnership is the surviving entity in such merger)
and any other such merger, consolidation or combination of the Partnership (a
“Merger”) shall require the consent of Limited Partners (other than the Company
or any Subsidiary of the Company) holding more than 50% of the Percentage
Interests of the Limited Partners (other than the Company or any Subsidiary of
the Company):


(a)any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as provided in Sections 7.01(c) or 8.05(e)) in a manner
adverse to the Limited Partners;


(b)any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder, other than with respect
to the issuance of additional Partnership Units pursuant to Section 4.02;


(c)any amendment that would alter the Partnership’s allocations of Current
Profit and Residual Profit and Loss to the Limited Partners, other than (i) with
respect to the issuance of additional Partnership Units pursuant to Section 4.02
or (ii) if the General Partner determines it necessary or advisable to amend
such provisions to conform to the intended economic or tax consequences of such
provisions; or


(d)any amendment to, or that would adversely affect the rights of the Outside
Partners under, Section 4.02(a), 5.02(a), 5.03, 5.08 (including the defined
terms used therein), the proviso at the end of Section 6.01(a)(iv) (including
the defined terms used therein), 6.07(a), or 7.01, or this Article XI.


The consent of each Limited Partner shall be required for any amendment that
would impose on the Limited Partners any obligation to make additional Capital
Contributions to the Partnership.
11.02    Notice to Limited Partners. The General Partner shall notify the
Limited Partners of the substance of any amendment or Merger requiring the
consent of the Limited Partners pursuant to Section 11.01 at least 20 business
days prior to the effective date of such amendment or Merger.



45

--------------------------------------------------------------------------------




ARTICLE XII


GENERAL PROVISIONS


12.01    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.


12.02    Survival of Rights. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.


12.03    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.


12.04    Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.


12.05    Entire Agreement. This Agreement and exhibits attached hereto
constitute the entire Agreement of the Partners and supersede all prior written
agreements and prior and contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.


12.06    Rules of Construction. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require. Unless the context otherwise indicates,
references to particular Articles and Sections are references to Articles and
Sections of this Agreement.


12.07    Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.


12.08    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.


12.09    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.



46

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the General Partner and Limited Partners identified below
have affixed their signatures to this Agreement of Limited Partnership, as of
October 5, 2015 to witness and evidence its adoption pursuant to the provisions
of Section 17-211(g) of the Act.
 
 
GERNERAL PARTNER:
 
 
 
 
 
 
 
 
UDR, INC. a Maryland corporation
 
 
 
 
 
 
 
 
By:
/s/ Warren L. Troupe
 
 
 
 
Warren L. Troupe,
 
 
 
 
Senior Executive Vice President
 





[SIGNATURES CONTINUED ON NEXT PAGE]








--------------------------------------------------------------------------------




 
 
LIMITED PARTNERS:
 
 
 
 
 
 
 
 
 
UDR, INC.
 
 
 
a Maryland corporation
 
 
 
 
 
 
 
 
 
By:
/s/ Warren L. Troupe
 
 
 
 
Warren L. Troupe,
 
 
 
 
Senior Executive Vice President
 
 
 
 
 
 
 
 
 
UNITED DOMINION REALTY, L.P.,
 
 
 
a Delaware limited partnership
 
 
 
 
 
 
 
 
 
By:
UDR, INC.,
 
 
 
 
a Maryland corporation,
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Warren L. Troupe
 
 
 
 
 
Warren L. Troupe
 
 
 
 
 
Senior Executive Vice President
 
 
 
 
 
 
 
 
 
UDR TEXAS PROPERTIES LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
UDR, INC.,
 
 
 
 
a Maryland corporation,
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Warren L. Troupe
 
 
 
 
 
Warren L. Troupe
 
 
 
 
 
Senior Executive Vice President
 








2

--------------------------------------------------------------------------------




EXHIBIT A

A-1

--------------------------------------------------------------------------------




EXHIBIT B
NOTICE OF EXERCISE OF REDEMPTION RIGHT
In accordance with Section 8.05 of the Agreement of Limited Partnership (the
“Agreement”) of UDR Lighthouse DownREIT L.P., the undersigned hereby irrevocably
(i) presents for redemption _____________ Partnership Units in UDR Lighthouse
DownREIT L.P., in accordance with the terms of the Agreement and the Redemption
Right referred to in Section 8.05 thereof, (ii) surrenders such Partnership
Units and all right, title and interest therein, and (iii) directs that the Cash
Amount or REIT Shares Amount (as defined in the Agreement) as determined by the
General Partner deliverable upon exercise of the Redemption Right be delivered
to the address specified below, and if REIT Shares (as defined in the Agreement)
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the address(es) specified below.
Dated: _________________, ____
Name of Limited Partner:


 
(Signature of Limited Partner)
 
 
 
(Mailing Address)
 
 
 
(City) (State) (Zip Code)
 
 
 
Signature Guaranteed by:



If REIT Shares are to be issued, issue to:
Please insert social security or identifying number:



B-1